Chief Justice Lee
charged the jury that the husband is liable for all torts of the wife committed during coverture, and that, if they found Julia Marks to be a married woman, she could not be made subject to damages in this suit, unless her husband were made a joint party to the same. That, in the event of their finding her a/eme covert, they could only render a verdict against Henry Marks.
The jury, after an absence of half an hour, returned into Court, and stated that they found Julia Marks to be a married woman, and rendered their verdict against the defendant Henry Marks in the sum of two thousand five hundred dollars.